Citation Nr: 1008085	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-17-010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother, L.V.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to 
January 1971 and from February 1976 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection for 
PTSD and awarded an initial 50 percent disability rating, 
effective June 28, 2007.  

In February 2009, the Veteran testified during a hearing 
conducted via video conference before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record. 


FINDING OF FACT

Resolving doubt in the Veteran's favor, since June 28, 2007, 
his PTSD has been productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for an initial 100 percent rating for 
PTSD have been met since June 28, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a 100 percent schedular 
rating for the Veteran's PTSD.  Thus, a discussion of VA's 
duties to notify and assist is not necessary.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings which is based, as 
far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). However, the history of a disability 
is even more important where, as here, the Veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection.  In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

As noted above, service connection for PTSD was granted by 
the RO in the January 2008 rating decision that awarded a 50 
percent rating, to which the Veteran perfected a timely 
appeal.  

In his oral and written statements in support of his claim, 
the Veteran argues that the symptoms of his service-connected 
PTSD warrant more than the currently assigned 50 percent 
disability evaluation.  In his February 2008 notice of 
disagreement, he indicated that his symtoms included intense 
irritability, anger, depression, social impairment, 
difficulty getting along with a significant other, intrusive 
thoughts, and alientation from society.  During his February 
2009 Board hearing, the Veteran testified that he took early 
retirement and had not worked since 2007.  His PTSD caused 
anxiety, constant depression, and strained relationships with 
his children, and contributed to the end of his marriage (see 
hearing transcript at page 5).  The Veteran was retired, did 
not have a social life or friends, and said he dreaded coming 
to the hearing for weeks.  He did not feel welcome in his 
childrens' homes and they did not come to see him since his 
divorce in 1995.  He also had short term memory loss. 

Diagnostic Code 9411 provides a 50 percent rating when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 



maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Veteran contends that he is entitled to a higher rating 
for his PTSD.  After careful consideration of all the 
evidence of record, the Board concludes that a 100 percent 
rating is warranted since June 28, 2007.

The VA outpatient treatment records, dated from November 2006 
to April 2008, indicate that the Veteran's PTSD is treated 
with regular outpatient psychotherapy and prescribed 
medication.  GAF scores assigned during this time ranged from 
48 to 65.  These records show that the Veteran was 
consistently described as well-groomed and oriented, with 
normal speech and no abnormal thinking.  The Veteran's 
treating medical clinicians at the VA outpatient mental 
hygiene clinic assigned a GAF score of 65 in March 2007, a 
score of 55 in June 2007, and a score 



of 48 in April 2008.  At these times, PTSD was described as 
being moderately to severely symptomatic.

During his September 2007 VA psychiatric examination, it was 
noted that the Veteran recently began treatment and his 
anxiety had some response to prescribed medication.  He 
complained of constant depression, sleep difficulty, poor 
energy and concentration, and suicidal thoughts but no 
intent, and said little things set him off.  The Veteran was 
married from 1971 to 1982 and had two sons.  He struggled 
with anger outbursts and anxiety and felt that anger 
contributed significantly to the end of his marriage.  The 
Veteran had no significant relationships since, was more 
withdrawn, and was not seeking out relationships.  He 
occasionally saw his adopted son and saw his biological son 
once in the last three years.  The Veteran felt that his 
children had some anger toward him for his behavior when they 
were young.  He spent most of his free time with his 
terminally ill mother but was otherwise isolating and had no 
real hobbies.  There was no history of violence or 
assaultiveness.  The VA examiner commented that the Veteran 
"appears very impaired" with "no social contacts, minimal 
family contact outside of terminally ill mother, not 
working" and had no leisure activities.

Objectively, the Veteran was clean and neatly groomed.  His 
speech was unremarkable, his attitude was cooperative, his 
affect was full, and his mood was depressed.  The Veteran's 
thought process and content were unremarkable and he had no 
delusions.  He understood the outcome of behavior and, as to 
his insight, he partially understood that he had a problem.  
He described poor sleep at night and daytime somnolence.  His 
behavior was not inappropriate.  The examiner said that the 
Veteran had obsessive/ritualistic behavior and explained that 
the Veteran reported that he arranged things, such as hanging 
his clothing the same way, and folding socks and underwear.  
It was noted that the Veteran had traits of 
obsessive/compulsive disorder but would not meet the 
criteria.  The Veteran did not have panic attacks and 
suicidal or homicidal thoughts and impulse control was fair 
with no violent episodes.  He was able to maintain personal 
hygiene and his memory was normal.  




The VA examiner reported symptoms of increased arousal that 
included sleep difficulty, irritability or outbursts of 
anger, hypervigilance, and exaggerated startle response.  It 
was noted that the Veteran's disturbance caused clinically 
significant distress or impairment in social and occupational 
functioning.  Further, the VA examiner noted that the Veteran 
retired in December 2006, and reported that he felt as though 
he did not fit in, and struggled with irritability that 
appeared to be related to mood problems, however, the Veteran 
was at the age that allowed retirement.  

The Axis I diagnoses included PTSD and major depression.  At 
Axis IV, the Veteran was described as having severe problems, 
as he was not working, and had no hobbies, with minimal 
family contact, and cared for his terminally ill mother.  A 
GAF score of 47 was assigned.  The VA examiner commented that 
the Veteran said he struggled with work and was told that he 
struggled with anger.  The Veteran reported feeling as though 
he did not fit in and left work due to discomfort.   He said 
anger cost him his marriage and he did not seek other 
relationships due to his problems.  He had a strained 
relationship with his sons and caring for a terminally ill 
mother.  He had no hobbies aside from occasional gardening 
and watching television.  He had no friendships.  The VA 
examiner indicated that there was total occupational and 
social impairment due to PTSD signs and symtoms and explained 
that the Veteran felt he did not fit in at work and struggled 
with anger.  He had no friends and no romantic relationships.  
He believed his marriage ended due to anger, and had strained 
relationships with his sons.  He had no hobbies or interest.  

The Board finds that under the doctrine of reasonable doubt 
the Veteran's post traumatic stress disorder warrants a 100 
percent evaluation since June 28, 2007.  In this respect, the 
Veteran's PTSD was described as causing him to be "very 
impaired" at the September 2007 VA compensation examination.  
The record reveals reference to the appellant suffering from 
suicidal ideation, and he suffers from obsessional rituals, 
and an inability to maintain effective relationships, as well 
as anger problems and anxiety weekly.  More importantly, the 
examiner stated that there was total occupational and social 
impairment due to PTSD signs and symptoms.  Admittedly, the 
record also shows evidence of pathology that would suggest a 
lower rating.  Still, the Board finds that the evidence of 
record is in equipoise, and that a 100 percent rating is in 
order under the doctrine of reasonable doubt.


ORDER

An initial 100 percent rating for PTSD is granted from June 
28, 2007, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


